Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D2, claims 4-14 in the reply filed on 5/9/2022 is acknowledged.
Claim Status
Claims 1-25 are pending.
Claims 1-3 and 15-25 are withdrawn, non-elected without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Smith et al., (US 2019/0172828 A1, hereinafter Smith) in view of Kangguo Cheng et al., (US 9,437,501 B1, hereinafter Cheng).
Regarding claim 4, Smith discloses an integrated circuit structure (in Fig. 4), comprising: 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Smith’s Fig. 4, annotated. 
a first vertical arrangement of nanowires (of semiconductor bars 23), the first vertical arrangement of nanowires (of 23) having one or more (see “oxide” below) nanowires (23);
a first gate stack (gate 33) over the first vertical arrangement of nanowires (of 23) and around the one or more (see “oxide” below) nanowires (23) of the first vertical arrangement of nanowires (of 23); 
a second vertical arrangement of nanowires (of semiconductor bars 25) above the first vertical arrangement (of 23), the second vertical arrangement of nanowires (of 25) having one or more active nanowires (25); and 
a second gate stack (gate 35) over the second vertical arrangement of nanowires (of 25) and around the one or more active nanowires (25) of the second vertical arrangement of nanowires (of 25).  
Smith does not expressly disclose nanowires (23) in the first vertical arrangement (of 23) having one or more oxide nanowires; 
However, in the same semiconductor nanowire FET device field of endeavor, Cheng discloses a nanowire transistor 330 includes a vertical arrangement of nanowires 311 and 720 in Fig. 9A. The nanowire 720 is made of dielectric material and more than one dielectric material 720 can be included described in Col. 7, lines 10-12.   Further more, a high-k metal gate 901 wraps around the nanowires 311 and 720. The high-k metal gate 901 includes one or more high-k dielectric materials such as aluminum oxide described in Col. 8, lines 32-48. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Cheng’s Fig. 9A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include one or more dielectric nanowires in the Smith’s device according to Cheng’s teaching to make some of nanowires to be inactive described in Col. 7, lines 2-4 by Cheng.
Regarding claim 5, Smith modified by Cheng discloses the integrated circuit structure of claim 4,
wherein the one or more oxide nanowires (Smith’s 23 modified by Cheng) of the first vertical arrangement of nanowires (of Smith’s 23) have an oxidation catalyst layer (Cheng’s high-k dielectric materials such as aluminum oxide wraps around the nanowires 311 and 720 as addressed in claim 4. The aluminum oxide is the same material as the Applicant’s oxidation catalyst layer material, see the Specification in paragraph [0028]. Therefore, the aluminum oxide is the oxidation catalyst layer as Applicant’s claimed) thereon.  
Regarding claim 6, Smith modified by Cheng discloses the integrated circuit structure of claim 5,
wherein the oxidation catalyst layer comprises aluminum oxide (as addressed in claim 5).  
Regarding claim 13, Smith modified by Cheng discloses the integrated circuit structure of claim 4,
wherein the first vertical arrangement of nanowires (Smith’s 23) is over a fin (Smith’s substrate strips 11 in Fig. 4).  
Regarding claim 14, Smith modified by Cheng discloses the integrated circuit structure of claim 4,
wherein the first gate stack (Smith’s 33 in Fig. 4) comprises a first high-k gate dielectric layer (Smith’s 612 includes high-dielectric described in [0069]) and a first metal gate electrode (Smith’s 1312 includes metal described in [0069]), and the second gate stack (Smith’s 35) comprises a second high-k gate dielectric layer (Smith’s 614 similar to 612 described in [0071]) and a second metal gate electrode (Smith’s 1714 similar to 1312 described in [0071]).  

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Smith et al., (US 2019/0172828 A1, hereinafter Smith) in view of Kangguo Cheng et al., (US 9,437,501 B1, hereinafter Cheng) in further view of Choonghyun Lee et al., (US 10,553,678 B2, hereinafter Lee).
Regarding claim 7, Smith modified by Cheng discloses the integrated circuit structure of claim 4, 
 Smith modified by Cheng does not expressly disclose further compressing: epitaxial source or drain structures at ends of the first and second vertical arrangements of nanowires (of Smith’s 23 and 25). 
However, in the same semiconductor nanowire CMOS device field of endeavor, Lee discloses vertically arranged pFET and nFET have source/drain regions 22s and 26S formed by epitaxial growth described in Col. 9, lines 6-7 and Col. 10, lines 12-13 respectively, at end of first and second semiconductor nanosheet stacks 14p’/14E and 15P’/15E in Fig. 13. First and second gate stacks comprising gate dielectric 32 and work function metal 34 are wrapped all around first and second semiconductor nanosheet stacks 14p’/14E and 15P’/15E.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Lee’s source or drain regions at end of Smith’s vertical arrangements of nanowires to make a functional gate all around FET device.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

			Lee’s Fig. 13, annotated. 
 Regarding claim 9, Smith modified by (Cheng and Lee) discloses the integrated circuit structure of claim 7, 
wherein the epitaxial source or drain structures (Lee’s 22s and 26s in Fig. 13) are non-discrete epitaxial source or drain structures.  
Regarding claim 10, Smith modified by (Cheng and Lee) discloses the integrated circuit structure of claim 7,
wherein the first and second gate stacks (Smith’s 33 and 35 in Fig. 4 similar to Lee’s 32/34 in Fig. 13) have dielectric sidewall spacers (Lee’s spacers 18), and the epitaxial source or drain structures (Lee’s 22s and 26s implemented in Smith’s device structure) are embedded (as Smith’s source and drain are embedded in dielectric 18 in Fig. 4 described in [0059]) epitaxial source or drain structures (Lee’s 22s and 26s) extending beneath the dielectric sidewall spacers (Lee’s 18) of the first and second gate stacks (of Lee’s 32/34).  
Regarding claim 11, Smith modified by (Cheng and Lee) discloses the integrated circuit structure of claim 7, further comprising:
a pair of conductive contact structures (Lee’s contact structures 36,38,40 in Fig. 13, described in Col. 13, lines 37-47) coupled to the epitaxial source or drain structures (Lee’s 22s and 26s).  
Regarding claim 12, Smith modified by (Cheng and Lee) discloses the integrated circuit structure of claim 11,
wherein the pair of conductive contact structures (Lee’s contact structures 36,38,40 in Fig. 13) is an asymmetric pair of conductive contact structures (Lee’s contact 36 is not symmetric to contact 38 or 40).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Smith et al., (US 2019/0172828 A1, hereinafter Smith) in view of Kangguo Cheng et al., (US 9,437,501 B1, hereinafter Cheng) in further view of Choonghyun Lee et al., (US 10,553,678 B2, hereinafter Lee) and Kangguo Cheng et al., (US 10,516,064 B1, hereinafter Cheng64).
Regarding claim 8, Smith modified by (Cheng and Lee) discloses the integrated circuit structure of claim 7, 
Smith modified by (Cheng and Lee) does not expressly disclose wherein the epitaxial source or drain structures (Lee’s 22s and 26s in Fig. 13) are discrete epitaxial source or drain structures.  
However, in the same semiconductor nanowire FET device field of endeavor, Cheng64 discloses epitaxial source /drain regions 104 described in Col. 5, lines 7-8, are discrete in Fig. 7A.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

			Cheng64’s Fig. 7A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make discrete source/drain regions according to Cheng64’s teaching so that the specific source/drain regions can be selectively electrically contacted by source/drain contact as shown in Cheng64’s Fig. 7A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898